Exhibit 10.1



THIRD AMENDMENT AND MODIFICATION

TO CREDIT AGREEMENT

THIS THIRD AMENDMENT AND MODIFICATION TO CREDIT AGREEMENT

(the "Amendment") is made this 4th day of November, 2013, to be effective as of
September 30, 2013 (the "Effective Date"), by and among NUTRISYSTEM, INC., a
Delaware corporation (the "Company"), certain Subsidiaries of the Company
(together with the Company, the "Borrowers" and, each a "Borrower"),
MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent (the
"Administrative Agent"), and the other Lenders (as defined below) party hereto.



BACKGROUND



Pursuant to that certain Credit Agreement dated as of November 8, 2012, by and
among Borrowers, Administrative Agent and the lenders described therein
(collectively, the "Lenders" and each a "Lender") (as amended by that First
Amendment and Modification to Credit Agreement dated as of December 31, 2012,
that certain Second Amendment and Modification to Credit Agreement dated as of
August 13th, 2013, and as the same may hereafter be further amended, modified,
supplemented or restated from time to time, being referred to herein as the
"Credit Agreement"), Lenders agreed, inter alia, to extend to Borrowers a
revolving line of credit in a maximum principal amount of up to $40,000,000.

Borrowers have requested and Administrative Agent and Lenders have agreed to
amend the Credit Agreement in accordance with the terms and conditions contained
herein.

All capitalized terms contained herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

NOW, THEREFORE

, intending to be legally bound hereby, the parties agree:



Consolidated EBITDA

.
The defined term "
Consolidated EBITDA
" set forth in
Section 1.01
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:



""Consolidated EBITDA" means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (without duplication) (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) other non-recurring
expenses of the Company and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(which shall include, without limitation, non-cash related compensation and the
non-cash portion of the Executive Severance), (v) a one-time expense of up to
$2,000,000 incurred in connection with the buyout or abandonment of the lease
held at 200 Witmer Road, Horsham, Pennsylvania, with such one-time expense to be
taken by the Company on or before December 31, 2013, (vi) one-time expenses of
up to $4,400,000 constituting the cash portion of the Executive Severance taken
during the fiscal year of the Company ending December 31, 2012, (vii) a one-time
impairment charge of up to $2,200,000 during the fiscal year of the Company
ending December 31, 2012, (viii) one-time cash expenses of up to $2,000,000 in
the aggregate during the fiscal year of the Company ending December 31, 2012,
with respect to the restructuring of contractual arrangements with marketing
services providers, (ix) one-time severance expenses of up to a maximum of
$1,050,000, as and to the extent incurred in the first fiscal quarter of 2013 of
the Company, in connection with the termination of certain employees, and (x) an
amount of up to $5,000,000 during the fiscal year of the Company ending December
31, 2013, for a one-time settlement of a contractual dispute with a supplier,
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period."

Minimum Consolidated Tangible Net Worth

.
Section 7.11(c)
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:



"(c) Minimum Consolidated Tangible Net Worth. Permit the Consolidated Tangible
Net Worth, as of the end of each fiscal quarter of the Company, to be less than
$45,000,000."

Amendment Fee

. Upon execution of this Amendment, Borrowers shall pay to Agent an amendment
fee in the amount of Forty Thousand Dollars ($40,000.00) (the "
Amendment Fee
"), which fee may be charged as a Committed Loan or charged to any bank account
of any Borrower maintained with Agent. The foregoing Amendment Fee is in
addition to the interest and other amounts which Borrowers are required to pay
under the Loan Documents, and is fully earned and nonrefundable.



Amendment/References

.
The Credit Agreement and the Loan Documents are hereby amended to be consistent
with the terms of this Amendment. All references in the Credit Agreement and the
Loan Documents to: (a) the
"Credit Agreement"
shall mean the Credit Agreement as amended hereby; and (b) the
"Loan Documents"
shall include this Amendment and all other instruments or agreements executed
pursuant to or in connection with the terms hereof.



Release

.
Each Borrower acknowledges and agrees that it has no claims, suits or causes of
action against Administrative Agent or any Lender and hereby remises, releases
and forever discharges Administrative Agent and each Lender, their officers,
directors, shareholders, employees, agents, successors and assigns, and any of
them, from any claims, suits or causes of action whatsoever, in law or at
equity, which such Borrower has or may have arising from any act, omission or
otherwise, at any time up to and including the date of this Amendment.



Additional Documents; Further Assurances

.
Each Borrower covenants and agrees to execute and deliver to Administrative
Agent, or to cause to be executed and delivered to Administrative Agent
contemporaneously herewith, at the sole cost and expense of Borrowers, the
Amendment and any and all documents, agreements, statements, resolutions,
searches, insurance policies, consents, certificates, legal opinions and
information as Administrative Agent may require in connection with the execution
and delivery of this Amendment or any documents in connection herewith, or to
further evidence, effect, enforce or protect any of the terms hereof or the
rights or remedies granted or intended to be granted to Administrative Agent or
any Lender herein or in any of the Loan Documents, or to enforce or to protect
Administrative Agent's and each Lender's interest in the Collateral. All such
documents, agreements, statements, etc., shall be in form and content acceptable
to Administrative Agent in its sole discretion. Each Borrower hereby authorizes
Administrative Agent to file, at Borrowers' cost and expense, financing
statements, amendments thereto and other items as Administrative Agent may
require to evidence or perfect Administrative Agent's and each Lender's
continuing security interest and liens in and against the Collateral. Each
Borrower agrees to join with Administrative Agent in notifying any third party
with possession of any Collateral of Administrative Agent's and each Lender's
security interest therein and in obtaining an acknowledgment from the third
party that it is holding the Collateral for the benefit of Administrative Agent
and Lenders. Borrowers will cooperate with Administrative Agent in obtaining
control with respect to Collateral consisting of deposit accounts, investment
property, letter-of-credit rights and electronic chattel paper.



Further Agreements and Representations

.
Each

Borrower does hereby:



ratify, confirm and acknowledge that the statements contained in the foregoing
Background are true and complete and that, as amended hereby, the Credit
Agreement and the other Loan Documents are in full force and effect and are
valid, binding and enforceable against such Borrower and its assets and
properties, all in accordance with the terms thereof, as amended;

covenant and agree to perform all of such Borrower's obligations under the
Credit Agreement and the other Loan Documents, as amended;

acknowledge and agree that as of the date hereof, such Borrower has no defense,
set-off, counterclaim or challenge against the payment of any Obligations or the
enforcement of any of the terms of the Credit Agreement or of the other Loan
Documents, as amended;

acknowledge and agree that all representations and warranties of such Borrower
contained in the Credit Agreement and/or the other Loan Documents, as amended,
are true, accurate and correct on and as of the date hereof as if made on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of Section
4.02 of the Credit Agreement, the representations and warranties contained in
the subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Credit Agreement;

represent and warrant that no Default or Event of Default exists;

covenant and agree that such Borrower's failure to comply with any of the terms
of this Amendment or any other instrument or agreement executed or delivered in
connection herewith, shall constitute an Event of Default under the Credit
Agreement and each of the other Loan Documents; and

acknowledge and agree that nothing contained herein, and no actions taken
pursuant to the terms hereof, are intended to constitute a novation of any of
the Notes, the Credit Agreement or of any of the other Loan Documents and does
not constitute a release, termination or waiver of any existing Event of Default
or of any of the liens, security interests, rights or remedies granted to the
Administrative Agent or any other Lender in any of the Loan Documents, which
liens, security interests, rights and remedies are hereby expressly ratified,
confirmed, extended and continued as security for all Obligations.

Each Borrower acknowledges and agrees that Administrative Agent and Lenders are
relying on the foregoing agreements, confirmations, representations and
warranties of such Borrower and the other agreements, representations and
warranties of such Borrower contained herein in agreeing to the amendments
contained in this Amendment.

Fees, Cost, Expenses and Expenditures

. Borrowers will pay all of Administrative Agent's expenses in connection with
the review, preparation, negotiation, documentation and closing of this
Amendment and the consummation of the transactions contemplated hereunder,
including without limitation, fees, disbursements, expenses and disbursements of
counsel retained by Administrative Agent and all fees related to filings,
recording of documents, searches, environmental assessments and appraisal
reports, whether or not the transactions contemplated hereunder are consummated.



No Waiver

.
Nothing contained herein constitutes an agreement or obligation by
Administrative Agent or any Lender to grant any further amendments to the Credit
Agreement or any of the other Loan Documents. Nothing contained herein
constitutes a waiver or release by Administrative Agent or any Lender of any
Event of Default or of any rights or remedies available to Administrative Agent
or any Lender under the Loan Documents or at law or in equity.



Inconsistencies

.
To the extent of any inconsistencies between the terms and conditions of this
Amendment and the terms and conditions of the Credit Agreement or the other Loan
Documents, the terms and conditions of this Amendment shall prevail. All terms
and conditions of the Credit Agreement and other Loan Documents not inconsistent
herewith shall remain in full force and effect and are hereby ratified and
confirmed by Borrowers.



Binding Effect

.
This Amendment, upon due execution hereof, shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.



Governing Law

.
This Amendment shall be governed and construed in accordance with the laws of
the Commonwealth of Pennsylvania without regard to conflict of law principles.



Severability

.
The provisions of this Amendment and all other Loan Documents are deemed to be
severable, and the invalidity or unenforceability of any provision shall not
affect or impair the remaining provisions which shall continue in full force and
effect.



Modifications

.
No modification of this Amendment or any of the Loan Documents shall be binding
or enforceable unless in writing and signed by or on behalf of the party against
whom enforcement is sought.



Headings

.
The headings of the Articles, Sections, paragraphs and clauses of this Amendment
are inserted for convenience only and shall not be deemed to constitute a part
of this Amendment.



Counterparts

.
This Amendment may be executed in multiple counterparts, each of which shall
constitute an original and all of which together shall constitute the same
agreement.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF

, the parties hereto, intending to be legally bound hereby, have caused this
Amendment to be executed the day and year first above written to be effective as
of the Effective Date.



NUTRISYSTEM, INC.

 

By: /s/ Jason L. Butt

Name: Jason L. Butt

Title: Treasurer

NUTRI/SYSTEM IPHC, INC.

 

By: /s/ Kathleen Simone

Name: Kathleen Simone

Title: Assistant Treasurer

NSI TECH, INC.

 

By: /s/ Kathleen Simone

Name: Kathleen Simone

Title: Treasurer

NUTRISYSTEM DIY, LLC

 

By: /s/ Jason L. Butt

Name: Jason L. Butt

Title: Treasurer

NUTRISYSTEM EVERYDAY, LLC

 

By: /s/ Jason L. Butt

Name: Jason L. Butt

Title: Treasurer

NSI RETAIL, LLC

 

By: /s/ Kathleen Simone

Name: Kathleen Simone

Title: Assistant Treasurer

 

[SIGNATURES CONTINUE BELOW]

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent, a Lender, L/C
Issuer and Swing Line Lender

 

By: /s/ Sarah S. Hudak

Name: Sarah S. Hudak

Title: Vice President

 